Hill, C. J.
1. This case comes to this court on a writ of error predicated upon the direction of a verdict for the defendant by the court below. The evidence introduced at the hearing below consisting of numerous deeds, executions, levies, equitable petitions, claim cases, verdicts, judgments and decrees of the court thereon, all of which are incorporated in the bill of exceptions or attached thereto as exhibits, and no attempt whatever having been made to brief the same or any part thereof, and a large proportion of the contents of said papers and documents being utterly immaterial, there is no compliance with the law requiring a brief of the evidence to be made and brought up either in the bill of exceptions or in the transcript of the record.
2. There being no distinct point or question of la.w for adjudication, apart from the evidence, raised or presented by the bill of exceptions, this court can not consider any of the assignments of error. Cash v. Lowry, *23291 Ga. 197; Ansley v. Davidson, 110 Ga. 279; Bond v. Winn, 113 Ga. 18; Wall v. Mercer, 119 Ga. 346. Judgment affirmed.
Damages, from city court of Elberton — Judge Proffitt. February 15, 1906.
Submitted February 11,
Decided February 16, 1907.
Z. B. Rogers, for plaintiff.
Ira C. VanDuzer, for defendants.